It is difficult to believe the directors of this bank ever dreamed of entering into a contract where the question of the discovery of a defalcation was to be an integral part of the bond itself and a limitation upon liability. Nevertheless after exhaustive argument, reargument and examination, we are forced to the conclusion this is the language of the bond. "It is so nominated in the bond." A contract is a contract when lawfully entered into. We cannot remake the contract for the bank and reword it in the light of what I believe must have been the understanding of the bank. For this reason I am constrained to concur in the result. *Page 407